Title: From John Adams to Hendrik Fagel, 20 June 1785
From: Adams, John
To: Fagel, Hendrik


          
            Sir
            Westminster June 20. 1785
          
          After my Letter to you of the tenth, I thought it might be more respectfull to the Lords the States General, to write to them and accordingly I drew a Memorial to their High Mightinesses and inclosed it, in a Letter which I did myself the Honour of writing to you, on the thirteenth. On the Eighteenth I received the Letter which you did me the Honour to write me on the fourteenth which expresses in the most obliging manner, your Approbation and informs me of the Satisfaction of their High Mightinesses upon your Report of the Explication of my Conduct by Mr Dumas. I am much obliged to Mr Dumas, to the Baron de Lynden and especially to you, Sir for your friendly Representations, and am above all penetrated with a Sense of the Candour of the Lords the States General, which has probably rendered the Memorial which I transmitted to you, unnecessary. This however I Still Submit to your Judgment to do with it, what you Shall judge most respectfull to their High Mightinesses, & most for the Honour of the United States.
          I Shall pursue your Advice, Sir upon the Arrival of the Revocation of my Credentials to their High Mightinesses, and Shall ever be disposed, upon all Occasions to render every Respect in my Power to their High Mightinesses, and every Demonstration of Attachment to the Honour and Interests of the Republick, especially by extending the Intercourse between their Country and mine, and by Strengthening every friendly Tye, of Pollicy and Commerce.
          With great Respect I have the Honour to be, Sir, / your most obliged and obedient / humble Servant
          
            John Adams.
          
          
            P.S. I have this Moment recd your Favour of the 17th and have the time only to Say that I am perfectly of Opinion with you and the Grand Pensionary concerning the Memorial and to beg of you both to accept of my Thanks
            
              John Adams
            
          
        